Fourth Court of Appeals
                               San Antonio, Texas
                                     October 12, 2022

                                   No. 04-22-00581-CV

                 IN THE INTEREST OF E.E.M. and E.K.M.G., Children

                From the 408th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2019-EM5-00713
                        Honorable Martha Tanner, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Rosa Elena Gomez.

      It is so ORDERED on October 12, 2022.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court